Judgment (denominated an order) of the Supreme Court, New York County, entered July 26, 1978, unanimously modified, on the law and the facts, to delete the words "first and final” with respect to the accounting provided for in the first decretal paragraph, and to delete the last decretal paragraph, and otherwise affirmed, without costs and without disbursements. The trustee, a member of the Bar, had a long-standing friendly relationship with the settlor (life beneficiary) and remaindermen of a trust that was informally administered. Nonetheless, the beneficiaries are entitled to an accounting to the best of the trustee’s ability to make it. The order entered was not in accord with the opinion at Special Term. The accounting provided for should not have been characterized as "first and final”, nor should there have been a provision for substitution of the trustee. The matter of a substitution is one that can be considered by the court if a motion is made to that effect after the accounting has been settled. The fact that provision is made for an accounting does not of and in itself in any way raise any question as to the good faith of the trustee. The accounting in accordance with the order at Special Term, as herewith modified, shall be made within 60 days of the service of a copy of the order entered herein with notice of entry. Concur—Kupferman, J. P., Evans, Fein, Markewich and Bloom, JJ.